Exhibit 10.77

 

EXECUTION

 

AMENDMENT NO. 1

TO AMENDED AND RESTATED GUARANTY

 

Amendment No. 1 to Amended and Restated Guaranty, dated as of October 29, 2018
(this “Amendment”) between Private National Mortgage Acceptance Company, LLC
(“Guarantor”) and Bank of America, N.A. (“Buyer”).

RECITALS

Guarantor is a party to that certain Amended and Restated Guaranty, dated as of
August 13, 2014 made by Guarantor in favor of Buyer (the “Existing Guaranty”; as
amended by this Amendment, the “Guaranty”).  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Existing
Guaranty.

Guarantor and Buyer have agreed, subject to the terms and conditions of this
Amendment, that the Existing Guaranty be amended to reflect certain agreed upon
revisions to the terms of the Existing Guaranty.

Accordingly, Guarantor and Buyer hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Guaranty is
hereby amended as follows:

SECTION 1.   Application of Guaranty.  The parties hereby agree that (i) the
Guaranty shall only apply to the Obligations of Seller and Guarantor under the
Purchase and Sale Agreement and (ii) the Guaranty shall not apply to the
Obligations of Seller and Guarantor under that certain Amended and Restated
Master Repurchase Agreement, dated as of October 29, 2018 among Bank of America,
N.A., as administrative agent (“Administrative Agent”), Seller and certain
buyers named therein, which Obligations shall instead be governed by that
certain Guaranty dated as of October 29, 2018 made by Guarantor in favor of
Administrative Agent.

SECTION 2.    Fees and Expenses.  Guarantor hereby agrees to pay to Buyer any
and all reasonable out-of-pocket fees, costs and expenses (including reasonable
fees and expenses of counsel) incurred by Buyer in connection with the
development, preparation and execution of this Amendment, irrespective of
whether any transactions hereunder are executed.

SECTION 3.   Conditions Precedent.  This Amendment shall become effective as of
the date hereof upon Buyer’s receipt of this Amendment, executed and delivered
by a duly authorized officer of Guarantor and Buyer.

SECTION 4.   Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Guaranty shall continue to be, and shall remain, in full
force and effect in accordance with its terms.

SECTION 5.   Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Form (PDF) or by







--------------------------------------------------------------------------------

 



facsimile shall be effective as delivery of a manually executed original
counterpart of this Amendment.

SECTION 6.   Severability.  Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 7.   GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF (EXCEPT FOR SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCEPT TO THE EXTENT PREEMPTED BY FEDERAL LAW.

[SIGNATURE PAGE FOLLOWS]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Managing Director, Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A., as Buyer

 

 

 

By:

/s/ Adam Robitshek

 

 

Name: Adam Robitshek

 

 

Title: Vice President

 

Signature Page to Amendment No. 1 to Amended and Restated Guaranty

--------------------------------------------------------------------------------